Citation Nr: 1547738	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder to include pre-glaucoma, open angle, with cupping of optic disc.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 





ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 2006 to July 2010, during which he served in Iraq from December 2007 to February 2009.  The Veteran also had 6 years, 9 months and 11 days of inactive service and 6 months, 4 days of active service (presumably his initial period of active duty for training) with the Army Reserve prior to his entering into active duty and he was released back to a Reserve unit after his discharge from active duty.  It is unknown how much longer he served with the Army Reserve thereafter.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge in March 2015.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF

1.  The Veteran is diagnosed to have pre-glaucoma, open angle, with cupping of optic discs (also known as glaucoma suspect) which is not a disability for VA compensation purposes.

2.  The Veteran is diagnosed to have an astigmatism which is not a disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for an eye disorder is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard January 2011 letter satisfied the duty to notify provisions.  Later that month, the Veteran acknowledged his receipt and understanding of the notice letter and indicated he had no additional information or evidence to submit.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in January 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that his current eye disorder was first diagnosed during his active service and that, because of his eye disorder, he is required to undergo ongoing testing of his eyes beyond routine eye examinations both in scope and expense.  At the hearing in March 2015, the Veteran testified that, although he had an eye examination in 2000, the physician merely pointed out something was unusual but did not tell him he needed to be frequently monitored for it.  Rather, it was when he entered active duty that he was told he had pre-glaucoma, open angle, with optic disc cupping and that this needed to be closely monitored.

In considering the Veteran's claim, the Board takes judicial notice of the following:  (1) Normal intraocular pressures average between 12 to 22 mm Hg, see http:// www.glaucoma.org/q-a/what-is-considered-normal-pressure.php; (2) A cup to disc ratio greater than six-tenths is generally considered to be suspicious for glaucoma, see article by Scott Burk, MD, PhD, Associate Ophthalmologist, John S. Cohen, MD, Chief of Glaucoma Services, Cincinnati Eye Institute, Cincinnati, OH, and Harry Quigley, MD, Director of the Glaucoma Service, Wilmer Ophthalmology Institute, Johns Hopkins Hospital, Baltimore, Maryland, at http://www.glaucoma .org/treatment/optic-nerve-cupping.php; and (3) pre-glaucoma is another way of saying glaucoma suspect, which is someone who might have glaucoma, but it is too early to tell, because of ocular hypertension or large cup/disc ratios, see https:// www.glaucomafoundation org/info_new.php?id=156&cat=12#81.

When the Veteran was first told he had pre-glaucoma, or was glaucoma suspect, is unclear.  He testified in March 2015 that, although he was examined in 2000, he was not told what the problem was until he was on active duty.  In contrast, the service treatment records show that, at his first eye examination while on active duty in February 2007, he reported a diagnosis of glaucoma suspect for seven years, which would place the diagnosis is 2000 as he had originally stated. 

Nevertheless, the Board finds it does not matter when the Veteran was found to have pre-glaucoma because the evidence fails to demonstrate that he has a current disability for VA compensation purposes.  The Board acknowledges that the Veteran is diagnosed to have pre-glaucoma, open angle, with optic disc cupping and that the first actual diagnosis seen in the available medical records was in February 2007 while he was on active duty (although there is a June 2002 private physician's handwritten note showing his cup to disc ratio was 0.7 bilaterally indicating optic disc cupping was present at that time).  He has also been diagnosed to have an astigmatism.

As for the diagnosis of pre-glaucoma, the Board finds that this is not a diagnosis of an actual disability.  Rather it is a diagnosis of a potential disability.  In other words, given certain findings such as elevated intraocular pressure or enlarged cup-to-disk ratio, such as in the present case, it is suspected that the Veteran may develop glaucoma in the future and is either treated or monitored for such an event.  Thus, the diagnosis of glaucoma suspect is merely a finding of the potential for a future disability, which is not subject to service connection.  As such, it is similar to findings of elevated cholesterol or triglycerides, which are risk factors for heart disease and so treated with medication but are considered to be merely laboratory findings rather than disabilities, in and of themselves, for VA compensation purposes.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445  (May 7, 1996).  In the present case, the Veteran's pre-glaucoma (i.e., glaucoma suspect) is merely a risk factor for glaucoma, not evidence that he actually has such a disability.  

Furthermore, although it is true he needs to be closely monitored with annual eye examinations and testing beyond what is normally done yearly, that in and of itself does not indicate the presence of a disability.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's pre-glaucoma is manifested by any such impairment.  The medical evidence shows, and the Veteran has admitted, that his visual acuity is normal at 20/20 for both far and near sight and his visual fields are normal as well.  

There must actually be a current disability in order for service connection to be warranted.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, preponderance of the evidence is against finding that service connection for pre-glaucoma, open angle, with optic disc cupping is warranted because the evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

As for the Veteran's astigmatism, the Board finds that it is not subject to service connection.  Astigmatism is defined as an "unequal curve of the refractive surfaces of the eye."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 151 (28th ed. 1994).  Thus, this eye condition relates to a defect relating to refraction of the eye.  Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) and 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As the Veteran's astigmatism is a refractive error of the eye, service connection for this condition is precluded by law. 

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for an eye disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an eye disorder is denied.


REMAND

The Board finds that remand of the Veteran's claim for service connection for a left knee disorder is warranted for further development.

In the Veteran's September 2013 Notice of Disagreement, he stated that he was seen at VA is the Spring of 2013 where this issue was discussed and a magnetic resonance imaging (MRI) study was ordered.  Although the Veteran submitted the report of an MRI conducted in June 2013, the only VA treatment records in the claims file are from December 2010 to January 2012.  Thus, this treatment record the Veteran mentioned is not available for review.  As such, there are clearly outstanding VA treatment records that need to be associated with the Veteran's claims file so that the Board has a full record in order to decide this claim.

The Board also finds that a new VA examination is warranted.  The Veteran underwent a VA general medical examination relating to this claim, along with his other claims pending at the time, in March 2011.  The VA examiner diagnosed him to have patellofemoral syndrome that was "in quiescent at this exam."  In July 2012, an addendum was obtained from this VA examiner for clarification as to a diagnosis without reexamination of the Veteran.  The examiner stated:  "No current bilateral knee disability was found in my examination on March 3, 2011.  Veteran has history of patellofemoral syndrome that has resolved without residuals."  

The Veteran has continued, however, to complain of intermittent left knee pain since his discharge from service.  At the March 2015 hearing, he testified that he has problems with the knee when he rises from sitting or kneeling on the floor and also has pain in it when he does a lot of physical activity such as climbing stairs or hills.  He stated that he avoids activities, such as sitting on the floor, to minimize his symptoms.  The Veteran's testimony is sufficient to demonstrate he potentially has a current left knee disorder.

In addition, the March 2011 VA examiner did not give a medical nexus opinion as to whether any current left knee problems identified are related to military service even though there is some evidence of a left knee problem in the service treatment records.  Specifically, the Board notes that the service treatment records show the Veteran's reports of having knee pain after a period of active duty for training (Officer Basic Training) in 2000, which was prior to his entry into active duty in August 2006 (which fact he has submitted several written statements to as well).  The service treatment records also show the Veteran sustained an injury to his left knee in May 2007, during active duty, which was diagnosed as a patellofemoral tendon strain.  Finally, the Veteran has reported having continuing intermittent symptoms since these noted episodes in service.  Such evidence is sufficient to trigger VA's duty to assist by obtaining a medical nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his medical records from the VA Medical Center in Anchorage, Alaska, for treatment for complaints related to his left knee from February 2012 to the present.  If no records are available, such should be noted in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left knee disorder.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examination report.

After reviewing the file and examining the Veteran, the examiner should render a diagnosis of what, if any, disorder the Veteran currently has relating to his left knee.  If the examiner diagnoses a current left knee disorder, then the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any injury or disease incurred in service, to include any period of active duty, active duty for training, or inactive duty for training.  For purposes of rendering a medical opinion, the examiner should take as credible the Veteran's report of onset of pain during Officer's Basic Training in 2000 even though there are no records confirming such service or treatment for any injury at that time.

The examiner should give a detailed explanation for the reasons for the opinion provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After associating all additional evidence with the Veteran's claims file and ensuring the VA examination and medical opinion are adequate, the Veteran's claim for service connection for a left knee disorder should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


